Citation Nr: 0941926	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus type II, to include as due to exposure to 
herbicides (Agent Orange).

2.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, to include as secondary 
to diabetes mellitus type II.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities, to include as secondary 
to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 
1972.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefits sought on 
appeal with regard to the first three issues identified 
above.  The Veteran appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.

With regard to the issue of entitlement to service connection 
for peripheral neuropathy of both upper extremities, that 
issue comes before the Board from a March 2009 RO rating 
decision that denied the benefit sought.  That matter is 
addressed in the remand portion of the decision below to the 
extent the Veteran filed a timely Notice of Disagreement to 
the denial.  Manlincon v. West, 12 Vet. App. 238 (1998).

The issues of entitlement to service connection for PTSD and 
for peripheral neuropathy of both upper extremities are 
addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  An unappealed decision dated in November 2002 denied 
entitlement to service connection for diabetes mellitus type 
II.

2.  The additional evidence submitted since the November 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

3.  Peripheral neuropathy of both lower extremities was not 
manifested during service or for many years thereafter, and 
any current peripheral neuropathy of both lower extremities 
is not causally or etiologically related to service or to a 
service connected disability.  



CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service 
connection for diabetes mellitus type II is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  The evidence obtained since November 2002 regarding the 
Veteran's claim of service connection for diabetes mellitus 
type II is not new and material, and the claim for service 
connection for a diabetes mellitus type II is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Peripheral neuropathy of both lower extremities was not 
incurred in or aggravated during active service and is not 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in June 2005 and February 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran has not been 
provided with a VA examination specifically addressing the 
lower extremity peripheral neuropathy claim decided by the 
Board below.  With regard to the question of whether the 
Veteran has peripheral neuropathy of the lower extremities 
that is causally related to his active service, the Board 
finds that there is no need for a VA medical opinion in this 
case.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

In this case, the Board finds that the evidence does not 
establish that any pertinent event, injury, or disease 
occurred in service pertinent to any peripheral neuropathy 
pathology.  Indeed, the Veteran does not expressly contend 
any in-service onset or manifestations of peripheral 
neuropathy of the lower extremities.  Rather, the Veteran 
advances the claim on the express theory that his peripheral 
neuropathy of the lower extremities is secondary to his 
diabetes mellitus, for which he separately seeks service 
connection.  The Board also finds that the record does not 
reflect competent evidence showing a nexus or relationship 
between current peripheral neuropathy of the lower 
extremities and service.  Thus, the evidence of record 
warrants the conclusion that an examination and/or opinion is 
not necessary with regard to the question of service 
connection for peripheral neuropathy on a direct basis.  
Simply stated, the standards of McLendon are not met with 
regard to this issue.

To the extent that service connection must be considered for 
peripheral neuropathy of the lower extremities on a secondary 
basis with regard to diabetes mellitus type II, the Board 
notes that this claim is, as discussed below, denied as a 
matter of law; no additional evidentiary development is 
necessary in this regard.  The duty to assist is not invoked 
where 'no reasonable possibility exists that such assistance 
would aid in substantiating the claim.'  38 U.S.C.A. 
§ 5103A(a)(2).

The Veteran and his representative have not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

New and Material Evidence

The Veteran contends that he is entitled to service 
connection for diabetes mellitus type II as being related to 
his period of active service.  The Veteran more specifically 
contends that his diabetes is related to service in or near 
the Republic of Vietnam.  The Veteran contends that he was 
exposed to Agent Orange during his service aboard a ship in 
the waters near Vietnam.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or, in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App.  341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during service.  If a veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  However, as 
indicated above, notwithstanding the foregoing, regulations 
provide that service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

The Veteran's claim for service connection for diabetes 
mellitus was previously considered and denied by the RO in 
rating decisions dated in June 2002 and November 2002.  Those 
rating decisions denied service connection on the basis that 
there was no evidence of service within the land borders of 
Vietnam nor evidence of any other manner of herbicide 
exposure.  The Veteran was notified of these determinations 
and of his appellate rights by way of letters dated in June 
2002 and December 2002, but the Veteran did not appeal the 
decisions.  As such, the June 2002 and November 2002 rating 
decisions represent final decisions.

The Veteran petitioned to reopen his claim of entitlement to 
service connection for diabetes mellitus type II in April 
2005.  As general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Furthermore, 'material evidence' could be 'some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision.'  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The additional evidence associated with the claims file 
subsequent to the November 2002 rating decision consists of 
more recent private and VA medical records, new testimony 
from the Veteran, and deck logs submitted by the Veteran.  
The service records were already associated with the claims 
file at the time of the prior final denials.  None of the new 
evidence offers a new demonstration that the Veteran served 
on land in Vietnam or was otherwise exposed to Agent Orange.  
During the prior final adjudication of this claim, the 
Veteran had contended that he was exposed to Agent Orange in 
connection during his service near Vietnam, and this 
contention was considered in the prior final decisions.

The Veteran's new June 2005 statement indicated "I set foot 
at DaNang harbor RVN in 1971 while aboard ship. . . .  I was 
also in the harbor at Vungtau RVN. . . .  I was exposed to 
Agent Orange during both of these deployments."  To the 
extent that the Veteran's new statements might be interpreted 
to suggest that he recalled service on land in Vietnam, the 
Veteran's most recent testimony at his July 2009 Board 
hearing greatly clarified his contention and indicates that 
he does not recall service on land in Vietnam.  In this 
regard, the Veteran testified: "I would just like the say 
that my understanding is that on blue waters that you 
actually have to set foot on the soil of Vietnam [for 
presumed exposure to herbicides], that's what I understand.  
I cannot prove that I did that.  I'm not gonna say that I 
did."  The Veteran explained that his contention was that he 
could not specifically recall being on land in Vietnam, but 
that his role on his ship was such that he would have likely 
been responsible for certain tasks that may have required 
being on shore.  The Veteran also contended that he was 
"outside almost continuously. . . .  My contention is that I 
contracted diabetes because I was exposed to Agent Orange 
from the winds."  Therefore, the Board does not find that 
the Veteran's new testimony indicates that the Veteran 
recalls service on land in Vietnam.  Neither does any of the 
other submitted evidence otherwise show that the Veteran had 
service within the land boundaries of Vietnam, including the 
deck logs submitted by the Veteran.  

The Board acknowledges that the Veteran's contention is that 
he was likely exposed to Agent Orange that was wind-blown 
from inland Vietnam towards his ship.  The Board is unable to 
grant benefits on the basis of this speculative/presumptive 
theory, however, without any affirmative evidence of actual 
exposure to Agent Orange.  Exposure to herbicides in this 
case can only be presumed, in the absence of affirmative 
evidence, if the Veteran is shown to have served within the 
land borders of Vietnam.  In sum, the evidence of record does 
not serve to demonstrate that the Veteran actually served 
within inland Vietnam.

Simply put, VA laws and regulations require a veteran's 
service in the waters offshore and service in other locations 
to involve duty or visitation actually in the Republic of 
Vietnam for purposes of establishing presumptive service 
connection for diabetes as due to exposure to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

Additionally, the Board notes that the Veteran's newly 
submitted recent medical records contain no information that 
is material to the essential basis of the prior final denials 
of service connection for this issue.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

The Board finds that none of the newly submitted evidence, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim in a manner that raises a reasonable possibility of 
substantiating the claim.  The only newly submitted evidence 
that may be pertinent is merely cumulative and redundant of 
contentions of information previously of record.  Therefore, 
the additional evidence associated with the claims file 
subsequent to the November 2002 rating decision is not new 
and material and the claim for service connection for 
diabetes mellitus type II has not been reopened.

Peripheral Neuropathy of Both Lower Extremities

The Veteran claims entitlement to service connection for 
peripheral neuropathy of both lower extremities, to include 
as secondary to diabetes mellitus type II.  However, as 
discussed above, the Board finds that the claim for service 
connection for diabetes mellitus type II is not reopened and 
remains denied in this case.  Service connection is not in 
effect for diabetes mellitus type II.  Thus, to the extent 
that service connection must be considered for peripheral 
neuropathy of both lower extremities on a secondary basis 
with regard to diabetes mellitus type II, service-connection 
on this secondary basis is barred as a matter of law.  38 
C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board thus turns its attention to consideration of 
service connection for peripheral neuropathy of both lower 
extremities on a direct basis.  The Board notes that the 
Veteran does not contend that he suffered from symptomatic 
manifestations of peripheral neuropathy of both lower 
extremities during active service.  The evidence of record 
does not otherwise suggest any such manifestations of 
peripheral neuropathy of both lower extremities prior to, at 
the earliest, January 1999 (the date the Veteran claimed his 
diabetes pathology began in his April 2002 claim for 
benefits).  Such a lengthy period following the Veteran's 
1972 separation from active duty service without evidence of 
complaint or treatment for peripheral neuropathy of the lower 
extremities weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Consistent with this, there is otherwise no evidence of in-
service incurrence of peripheral neuropathy of the lower 
extremities nor any etiological relationship between any 
current peripheral neuropathy of the lower extremities and 
his active service.  There is no evidence of any complaints 
or treatment for any pertinent symptoms suggestive of 
peripheral neuropathy of the lower extremities nor any such 
diagnosis in the Veteran's service treatment records.  
Significantly the Veteran's February 1972 separation medical 
examination report also shows the Veteran to be clinically 
normal in all respects with no pertinent abnormalities or 
symptoms noted, including normal findings specifically with 
regard to the neurologic examination and the lower 
extremities.  There is also no contemporaneous evidence in 
the record with any suggestion of peripheral neuropathy of 
the lower extremities manifesting for a number of years 
following the Veteran's discharge.

The Board finds that contemporaneous service treatment 
records featuring competent medical examination findings to 
be highly probative in showing that a peripheral neuropathy 
of the lower extremities did not manifest during service.  In 
particular, the Board notes that the February 1972 service 
separation examination report shows no pertinent chronic 
disability or clinical abnormality related to peripheral 
neuropathy of the lower extremities at the time of the 
conclusion of the Veteran's active service.

The Board finds that the above evidence shows no 
manifestation of the claimed chronic disability of peripheral 
neuropathy of the lower extremities during service or for 
many years following service; for the purposes of 
consideration of direct service connection, then, there is 
adequate evidence to decide this case and a current VA 
examination with etiology opinion is not essential to the 
issue.  Because there is no competent evidence suggesting a 
causal link between the Veteran's current peripheral 
neuropathy of the lower extremities and the Veteran's 
service, nor any evidence of peripheral neuropathy of the 
lower extremities manifesting during service or during any 
presumptive period following service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for peripheral neuropathy of the 
lower extremities on a direct basis.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against a finding of 
service connection for peripheral neuropathy of the lower 
extremities on a direct basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for diabetes mellitus 
type II is not reopened and remains denied.

Service connection for peripheral neuropathy of both lower 
extremities is denied.


REMAND

A preliminary review of the record leads the Board to find 
that additional development is warranted in this case.  In 
this case, the Veteran has a provisional diagnosis of PTSD 
and has identified specific in-service stressor events which 
he claims are responsible for PTSD.  An official verification 
attempt through the appropriate research channels was 
conducted by the RO with specific regard to the particular 
question of whether the Veteran's ship was docked in Da Nang 
during a pertinent period.  However, some of the Veteran's 
claimed stressor events do not involve being docked in Da 
Nang.  The Veteran has described at least one fire on board 
his ship (and submitted supportive deck logs indicating some 
manner of fire on a specific date), and has also described a 
traumatic experience regarding a typhoon in the Gulf of 
Tonkin.

The Veteran's July 2009 testimony at his Board hearing 
included his description of an incident in the Gulf of Tonkin 
during which the ship he served aboard encountered a typhoon 
causing the ship to roll 55 degrees (beyond its usual 
capsizing point) and endure "55 -foot swells and waves."  
The Veteran identified this as a PTSD stressor event, and 
recalled that the event likely took place in late 1970 or 
early 1971.

In the Board's view, the Veteran has reported at least one 
stressor in such detail as to be potentially capable of 
verification.  It does not appear that the RO has yet taken 
all reasonable steps to verify the Veteran's claimed 
stressors as of this time, especially as the Veteran provided 
new information during his recent Board hearing.  The Veteran 
has provided reasonably specific detail, dates, unit 
information, and location information to permit an official 
stressor verification attempt.  Any reasonable additional 
steps should be accomplished which may verify the Veteran's 
reported stressors during active service.  Based on the 
information of record, including that provided by the 
Veteran, the RO should attempt to obtain corroborating 
evidence of the Veteran's alleged stressors, including 
through The United States Army and Joint Services Records 
Research Center (JSRRC) and/or the Department of Navy.  If, 
and only if, one or more of the Veteran's stressors are 
confirmed or it is established that the Veteran did engage in 
combat with the enemy, the RO should provide the Veteran with 
a VA examination to provide a clear determination as to 
whether the Veteran currently has PTSD and whether it is 
related to a verified in-service stressor.

Additionally, the Board notes that during the course of this 
appeal the Veteran raised a new claim of entitlement to 
service connection for peripheral neuropathy of both upper 
extremities, which has been adjudicated by the RO as a 
separate and distinct claim from that involving his lower 
extremities addressed above in this Board decision.  The RO 
first adjudicated the claim of entitlement to service 
connection for peripheral neuropathy of both upper 
extremities in a March 2009 rating decision which denied the 
claim.  The Veteran filed a Notice of Disagreement with that 
denial in March 2009.  The claims file does not contain any 
indication that a Statement of the Case has ever been issued 
addressing this claim.

When there has been an initial RO adjudication of a claim and 
a timely Notice of Disagreement has been filed as to its 
denial, initiating the appellate process, the claimant is 
entitled to a Statement of the Case.  As a Statement of the 
Case addressing the issue of entitlement to service 
connection for peripheral neuropathy of both upper 
extremities has not yet been issued, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the Veteran every consideration 
with respect to these issues, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required. Accordingly, the 
case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file and prepare a summary of the claimed 
PTSD stressors based on review of all 
pertinent documents and the Veteran's 
statements regarding stressors.  In 
particular, the events described 
involving fire onboard the Veteran's ship 
and encountering a typhoon should be 
addressed.  The RO/AMC should then seek 
verification of the stressful incidents 
related by the Veteran from official 
sources.    Any additional development 
recommended suggest in connection with 
this verification should be accomplished. 

2.  After the development in the first 
paragraph has been competed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the 
RO/AMC should so state in its report.  
This report is then to be added to the 
claims folder.

3.  If, and only if, a claimed stressor 
event is found to be verified, the 
Veteran should be afforded a psychiatric 
examination to determine whether the 
Veteran has a PTSD diagnosis is 
etiologically linked to service.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

The RO/AMC should provide the examiner 
the summary of any stressors described 
above, and the examiner should be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO/AMC.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The RO/ AMC should furnish the 
Veteran a Statement of the Case on the 
issue of entitlement to service 
connection for peripheral neuropathy of 
both upper extremities.  The Veteran 
should be appropriately notified of the 
requirement that he submit a timely 
Substantive Appeal in order to perfect 
this appeal for Board review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


